PER CURIAM.
Joe Louis Frazier (Frazier) appeals his judgment and sentence for battery on a law enforcement officer, committed on August 4, 1995, in Clay County. We affirm in all respects except as to two conditions of the sentence.
We reverse Frazier’s sentence to the extent that it imposes restitution. The trial court orally pronounced that there would be no restitution in the ease, but that court costs of $255 would be imposed. The written sentencing order however imposes restitution in the amount of $255, rather than costs. We therefore reverse this portion of the sentence, and remand without prejudice to the reimposition of statutorily authorized costs after proper notice and hearing, provided that the written order recites the statutory authority for any costs imposed. Taylor v. State, 672 So.2d 580 (Fla. 1st DCA 1996).
We also reverse that portion of the orally pronounced sentence which imposes the instant sentence consecutive to an undetermined future sentence. Currelly v. State, 678 So.2d 453 (Fla. 1st DCA 1996). We note however that the written sentence omits any such error and we affirm on that basis.
We accordingly affirm in part, reverse in part, and remand for consistent proceedings.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.